DETAILED ACTION
This office action is in response to the Application No. 15880611 filed on
12/06/2021. Claims 3 and 8 has been cancelled, claims 1, 2 and 4-7 are presented for examination and are currently pending. Applicant’s arguments have been carefully and respectfully considered.

Response to Arguments
2.	The claim amendments of the Applicant filed on 12/06/2021 has overcome the US 35 U.S.C 112 rejections of 9/30/2021 and therefore the rejections are thereby withdrawn. 
	The claim amendments of the Applicant filed on 12/06/2021 has overcome the US 35 U.S.C 101 rejections of 9/30/2021 and therefore the rejections are thereby withdrawn. 
	Applicant’s arguments are moot in view of the new grounds of rejection.  The examiner is withdrawing the rejections in the previous office action 9/30/2021 because the applicant amendments necessitated the new grounds of rejection presented in this office action. Accordingly, this action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


3.	Claims 1, 2, 4-7 is rejected under 35 U.S.C 103 as being unpatentable over Hara (US20180039856) in view of Zhao et al (US10140544)

	Regarding claim 1, Hara teaches data analysis apparatus comprising: a processor (a computer of the image analyzing apparatus 100 (Figures 2 and 15) according to the embodiments of the present invention includes a processor 10 [0095], Figure 15); 
	an input device (input device 16, [0095], Figure 15); 
	and a memory comprising a main storage device, an auxiliary storage device (random access memory (RAM), an auxiliary storage 15 that stores a program [0095]), 
	and a transportable storage medium (a compact disc read-only memory (CD-ROM), [0096]), 
	wherein each of the main storage device, auxiliary storage device, and transportable storage medium stores a first neural network and learning parameters of the first neural network (neural network 103 including a plurality of kinds of weights (as learning parameters) is carried out in convolution layer 1, convolution layer 2, convolution layer 3 ([0078] Figure 8); is stored in a random-access memory (RAM) 14 that provides an area to execute programs, and auxiliary storage 15 that stores a program [0095], such programs can be distributed (transported) as being stored in a storage medium, such as a hard disk device, a compact disc read-only memory (CD-ROM) [0096]) 
(processor 10, Figure 15 in image analyzing apparatus 100 (Figures 2 and 15) is configured to:
	construct a first neural network configured with an input layer, an output layer, and two or more intermediate layers which are provided between the input layer and the output layer (input layer, and convolution layer 1, convolution layer 2, convolution layer (as intermediate layers)  and output layer, Figure 8; full connected layer (“full connected layer 1, 2) as intermediate layers [0079] Figure 9; and feature amount extractor 103 (Figure 8) and the degree-of-importance calculator 104 (Figure 9) are connected as one network to allow overall learning [0080]; in the present embodiment, values are extracted from intermediate layers of the network, after the data set of the partial images and the object labels (feature amount) are learned, to let the degree-of-importance calculator 104 to learn the data set of the values of the intermediate layers and the degree of importance, as illustrated in FIG. 10 [0081]), 
	wherein each of the input layer, output layer, and intermediate layers is further configured to perform a calculation by sending data from a layer of a previous stage and a first learning parameter to a first activation function and output a calculation result to a layer of a subsequent stage (input layer sends data to convolution layer 1 which has weights (as first learning parameter [0078]) and activation function (as a first activation function) and output a calculation result to convolution layer 2, Figure 8; in the present embodiment, values are extracted from intermediate layers of the network, after the data set of the partial images and the object labels (feature amount) are learned, to let the degree-of-importance calculator 104 to learn the data set of the values of the intermediate layers and the degree of importance, as illustrated in FIG. 10 [0081])
	convert a number of dimensions of output data from each of the intermediate layers into a number of dimensions of the same size on the basis of the output data and a second learning parameter (the input feature amounts (“feature amount 1 to N”) and repeatedly carries out linear conversion in a full connected layer and non-linear conversion of the activation function (“activation function”) [0079] and identify parameters (weight as second learning parameter) for the neural networks (for the fully connected layer 1, Figure 9) since a fully connected layer 1 generally has weights multiplied by the input) that form degree-of-importance calculator 104 [0080] Figure 9) 
	reallocate first input data in a first feature space given to the input layer (partial image (as input data) in a first feature space given to the input layer, Figure 8) 
	to a second feature space (Feature amount 1 to Feature amount N is received as input (second feature space) Figure 9; the degree-of-importance calculator 104 is implemented as a neural network to which a group of feature amounts extracted from the partial images is input [0079], Figure 9)
	on the basis of the converted output data (on the basis of feature amount (as output data) Figure 8) 
	and the first input data in the first feature space (partial image (as input data) in a first feature space given to the input layer, Figure 8);
(the degree-of-importance calculator 104 is implemented as a neural network to which a group of feature amounts extracted from the partial images is
input and from which a degree of importance corresponding to the position of the input image is output (as first degree of importance output) [0079] Figure 9)
	on the basis of the respective output data after conversion (Feature amount 1 to Feature amount N (as output data from Figure 8) which in input into Figure 9) and 	a third learning parameter (identify parameters (weight as third learning parameter) for the neural networks (for the fully connected layer 2, Figure 9) since a fully connected layer 2 generally has weights multiplied by the input) that form degree-of-importance calculator 104 [0080] Figure 9) 
	calculate a second importance of each element (degree of importance of each element is calculated and output obtained, Figure 11)
	that configures the first input data on the basis of the first input data (partial image (as input data) in a first feature space given to the input layer, Figure 8) and 
	the first importance (first degree of importance output, Figure 9);
	generate second input data (degree of importance is generated as second input, Figure 13)
	by selecting part of elements from the first input data (partial image (as input data), Figure 8)
	on the basis of the second importance (degree of importance of each element is calculated and output obtained, Figure 11);
(degree of importance (as second input) is reallocated, Figure 13)
	Hara does not explicitly teach the converted output data has the same number of dimensions
	Zhao teaches the converted output data has the same number of dimensions (The convolution input at each layer may be zero padded as discussed above for the convolution process in the contraction CNN 201, such that the output feature maps would be of the same spatial size as the input, column 8 lines 40-43); 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus Hara to incorporate the teachings of Zhao for the benefit of making accurate and efficient identification of the boundaries of the region of interests (ROIs) of a digital image (Zhao, column 1, lines 20-24)

	Regarding claim 2, Modified Hara teaches the data analysis apparatus according to claim 1, Hara teaches wherein the processor ((processor 10, Figure 15 in image analyzing apparatus 100 (Figures 2 and 15) is further configured to: 
	calculate predicted data (a partial image is input and from which a feature amount is output (predicted data) [0078] Figure 8)
	with respect to the first input data in the first feature space on the basis of a reallocation result of the reallocation section (partial image (as input data) in a first feature space given to the input layer, Figure 8);
((identify parameters (weight as third learning parameter) for the neural networks (for the fully connected layer 2, Figure 9) since a fully connected layer 2 generally has weights multiplied by the input) that form degree-of-importance calculator 104 [0080] Figure 9) 

	Regarding claim 4, Modified Hara teaches the data analysis apparatus according to claim 2, Hara teaches wherein the processor (processor 10, Figure 15 in image analyzing apparatus 100 (Figures 2 and 15) is further configured to: 
	adjust the first learning parameter, (a filter operation including a plurality of kinds of weights is carried out in a convolution layer (“convolution layer 1” …. to calculate a value which is then converted by an activation function (input layer sends data to convolution layer 1 which has weights (as first learning parameter) to be used in calculation [0078]; The network weight of the attention point calculator 106 is fixed in the direction of viewpoints (p1, p2, . . . , p) … however, the fixed viewpoints direction is given as the initial value and adjusted by learning [0086])
	the second learning parameter, (identify parameters (weight as second learning parameter) for the neural networks (for the fully connected layer 1, Figure 9) since a fully connected layer 1 generally has weights multiplied by the input) that form degree-of-importance calculator 104 [0080] Figure 9)
	and the third learning parameter ((identify parameters (weight as third learning parameter) for the neural networks (for the fully connected layer 2, Figure 9) since a fully connected layer 2 generally has weights multiplied by the input) that form degree-of-importance calculator 104 [0080] Figure 9)
	using the predicted data; (In the present embodiment, training data using feature amount li as input and the degree of importance g as output is prepared in advance, and the training data is subjected to learning to identify parameters W and b [0059] using the feature amount as predicted data, Figure 9)
	and correct data with respect to the predicted data in a case of being given training data including the first input data in the first feature space and the correct data. (the present embodiment assumes that the degree of importance g which is the output (teacher data (as correct data) of the training data is obtained in an appropriate manner)

	Regarding claim 5, Modified Hara teaches the data analysis apparatus according to claim 2, Hara teaches wherein the processor (processor 10, Figure 15 in image analyzing apparatus 100 (Figures 2 and 15) is further configured to: 
	set a weight of each of the intermediate layers on the basis of the output data from each of the intermediate layers ( in the present embodiment, values are extracted from intermediate layers of the network, after the data set of the partial images and the object labels (feature amount) are learned [0081];The parameter to be determined is a weight w(p, q) for weighted summation of the degree of importance. This can be learned directly or fixed at the value of the equation (6). Alternatively, the value of the equation (6) is set as an initial value for learning [0083])
(In the present embodiment, training data using feature amount li as input and the degree of importance g as output is prepared in advance, and the training data is subjected to learning to identify parameters W and b (as fourth learning parameter))
	and unify the reallocation result with the weight set by the setting section, wherein the processor:  calculates the prediction data on the basis of a unifying result of the unifying section (The degree-of-importance calculator 104 integrates, as illustrated in FIG. 9, the input feature amounts (“feature amount 1 to N”) and repeatedly carries out linear conversion in a full connected layer (“full connected layer 1, 2”) and non-linear conversion of the activation function (“activation function”) to calculate the degree of importance[0079]) 
	the third learning parameter, ((identify parameters (weight as third learning parameter) for the neural networks (for the fully connected layer 2, Figure 9) since a fully connected layer 2 generally has weights multiplied by the input) that form degree-of-importance calculator 104 [0080] Figure 9) and
	calculates the first importance on the basis of the weight set by the setting section the respective output data after conversion (the input feature amounts (“feature amount 1 to N”) and repeatedly carries out linear conversion in a full connected layer (“full connected layer 1, 2”) and non-linear conversion of the activation function (“activation function”) to calculate the degree of importance [0079])
	 and the third learning parameter ((identify parameters (weight as third learning parameter) for the neural networks (for the fully connected layer 2, Figure 9) since a fully connected layer 2 generally has weights multiplied by the input) that form degree-of-importance calculator 104 [0080] Figure 9)
	
	Regarding claim 6, Modified Hara teaches the data analysis apparatus according to claim 5, Hara teaches wherein the processor (processor 10, Figure 15 in image analyzing apparatus 100 (Figures 2 and 15) is further configured to: 
	a fifth learning parameter, (the weight w(p, q) can be expressed as equation (6) below with {αi} being a parameter (as fifth learning parameter)[0065]))	wherein set the weight of each of the intermediate layers and ( in the present embodiment, values are extracted from intermediate layers of the network, after the data set of the partial images and the object labels (feature amount) are learned [0081];The parameter to be determined is a weight w(p, q) for weighted summation of the degree of importance. This can be learned directly or fixed at the value of the equation (6). Alternatively, the value of the equation (6) is set as an initial value for learning [0083])
	the fourth learning parameter; (In the present embodiment, training data using feature amount li as input and the degree of importance g as output is prepared in advance, and the training data is subjected to learning to identify parameters W and b(as fourth learning parameter))
	Modified Hara did not explicitly teach contract the number of dimensions of the respective output data on the basis of output data from each of the intermediate layers, on the basis of the contracted output data 
(the method above may further include, at one of the intermediate layers of the multi-layer contraction convolutional neural network, performing convolution of a set of intermediate features sliding through an input from a preceding layer of the multi-layer contraction convolutional neural network to generate a set of feature maps, performing a max pooling within each map to obtain a contracted set of feature maps, and outputting the contracted set of feature maps to a next layer of the multi-layer contraction convolutional neural network, column 3 lines 48-5, Fig. 2)
	on the basis of the contracted output data (performing convolution of a set of intermediate features sliding through an input from a preceding layer of the multi-layer contraction convolutional neural network to generate a set of feature maps, performing a max pooling within each map to obtain a contracted set of feature maps, and outputting the contracted set of feature maps to a next layer of the multi-layer contraction convolutional neural network, column 3 lines 48-5, Fig. 2)

	Regarding claim 7, Hara teaches a data analysis method causing a data analysis apparatus to execute: (a computer of the image analyzing apparatus 100 (Figures 2 and 15) according to the embodiments of the present invention includes a processor 10 [0095], Figure 15);
	a construction process that construct a first neural network configured with an input layer, an output layer, and two or more intermediate layers which are provided between the input layer and the output layer (input layer, and convolution layer 1, convolution layer 2, convolution layer (as intermediate layers)  and output layer, Figure 8; full connected layer (“full connected layer 1, 2) as intermediate layers [0079] Figure 9; and feature amount extractor 103 (Figure 8) and the degree-of-importance calculator 104 (Figure 9) are connected as one network to allow overall learning [0080]; in the present embodiment, values are extracted from intermediate layers of the network, after the data set of the partial images and the object labels (feature amount) are learned, to let the degree-of-importance calculator 104 to learn the data set of the values of the intermediate layers and the degree of importance, as illustrated in FIG. 10 [0081]),
	wherein each of the input layer, output layer, and intermediate layers is further configured to perform a calculation by sending data from a layer of a previous stage and a first learning parameter to a first activation function and output a calculation result to a layer of a subsequent stage (input layer sends data to convolution layer 1 which has weights (as first learning parameter [0078]) and activation function (as a first activation function) and output a calculation result to convolution layer 2, Figure 8; in the present embodiment, values are extracted from intermediate layers of the network, after the data set of the partial images and the object labels (feature amount) are learned, to let the degree-of-importance calculator 104 to learn the data set of the values of the intermediate layers and the degree of importance, as illustrated in FIG. 10 [0081])
	a conversion process that converts a number of dimensions of output data from each of the intermediate layers; and a second learning parameter and outputs converted output data (the input feature amounts (“feature amount 1 to N”) and repeatedly carries out linear conversion in a full connected layer and non-linear conversion of the activation function (“activation function”) [0079] and identify parameters (weight as second learning parameter) for the neural networks (for the fully connected layer 1, Figure 9) since a fully connected layer 1 generally has weights multiplied by the input) that form degree-of-importance calculator 104 [0080] Figure 9) 
	a reallocation process that reallocate first input data in a first feature space given to the input layer (partial image (as input data) in a first feature space given to the input layer, Figure 8) 
	to a second feature space (Feature amount 1 to Feature amount N is received as input (second feature space) Figure 9; the degree-of-importance calculator 104 is implemented as a neural network to which a group of feature amounts extracted from the partial images is input [0079], Figure 9)
	on the basis of the converted output data (on the basis of feature amount (as output data) Figure 8) 
	from the conversion process and the first input data in the first feature space ((partial image (as input data) in a first feature space given to the input layer, Figure 8));
	an importance calculation process that calculates a first importance of the first input data in each of the intermediate layers ((the degree-of-importance calculator 104 is implemented as a neural network to which a group of feature amounts extracted from the partial images is input and from which a degree of importance corresponding to the position of the input image is output (as first degree of importance output) [0079] Figure 9; in the present embodiment, values are extracted from intermediate layers of the network, after the data set of the partial images and the object labels (feature amount) are learned, to let the degree-of-importance calculator 104 to learn the data set of the values of the intermediate layers and the degree of importance, as illustrated in FIG. 10 [0081])
	on the basis of the converted output data (Feature amount 1 to Feature amount N (as output data from Figure 8) which in input into Figure 9)
	and a third learning parameter (identify parameters (weight as third learning parameter) for the neural networks (for the fully connected layer 2, Figure 9) since a fully connected layer 2 generally has weights multiplied by the input) that form degree-of-importance calculator 104 [0080] Figure 9)
	a selection process (partial image (as input data), Figure 8)
	that calculates a second importance of each element (degree of importance of each element is calculated and output obtained, Figure 11)
	that configures the first input data on the basis of the first input data (partial image (as input data) in a first feature space given to the input layer, Figure 8) 
	and the first importance (first degree of importance output, Figure 9);
	and that generates second input data (degree of importance is generated as second input, Figure 13)
	by selecting part of elements from the first input data (partial image (as input data), Figure 8)
	on the basis of the second importance (degree of importance of each element is calculated and output obtained, Figure 11);
(degree of importance (as second input) is reallocated, Figure 13)
	Hara does not explicitly teach converts a number of dimensions of the same size on the basis of the output data 
	Zhao teaches the converted output data has the same number of dimensions (The convolution input at each layer may be zero padded as discussed above for the convolution process in the contraction CNN 201, such that the output feature maps would be of the same spatial size as the input, column 8 lines 40-43); 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus Hara to incorporate the teachings of Zhao for the benefit of making accurate and efficient identification of the boundaries of the region of interests (ROIs) of a digital image (Zhao, column 1, lines 20-24)

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORIAM MOSUNMOLA GODO whose telephone number is (571)272-8670. The examiner can normally be reached Monday-Friday 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/M.G./Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121